 

DEBT CONVERSION AGREEMENT

 

THIS DEBT CONVERSION AGREEMENT (the “Agreement”) is entered into as of May 18,
2017, by and between Ecosciences, Inc., a Nevada corporation (the “Company”) and
the debt-holder on the signature page hereto (the “Debt-holder”). The Company
and Debt-holder may be referred to herein individually as a “Party” and
collectively as the “Parties.”

 

RECITALS:

 

WHEREAS, the Company is indebted to the Debt-holder regarding certain unsecured,
non-interest bearing advances to the Company (collectively, the “Loan”) for
working capital purposes in the aggregate amount of listed on Schedule 1 hereto
(the “Loan Amount”); and

 

WHEREAS, the Parties desire to convert the Loan Amount thereon into shares of
the Company’s Series C Convertible Preferred Stock, par value $0.0001 per share
(the “Series C Stock “); and

 

WHEREAS, the Parties desire to set forth their agreements and understandings
with respect thereto.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

 

1.Conversion to Series C Stock.

 

  (a) Effective as of the date hereof, the Loan Amount as reflected on Schedule
1 to this Agreement (the “Convertible Loan Amount”) shall be convertible into
shares of the Company’s Series C Stock (the “Conversion Shares”), at a
conversion price as reflected on Schedule 1 to this Agreement (the “Conversion
Price”);         (b) Mechanics of Conversion. In order to effect a conversion
and receive Conversion Shares, the Debt-holder shall: (x) fax (or otherwise
deliver) a copy of the fully executed Notice of Conversion (attached hereto) to
the Corporation for the Conversion Shares. “Conversion Date” means the date
specified in the Notice of Conversion in the form attached hereto, so long as
the copy of the Notice of Conversion is faxed (or delivered by other means
resulting in notice) to the Corporation before Midnight, Eastern U.S. time, on
the Conversion Date indicated in the Notice of Conversion. If the Notice of
Conversion is not so faxed or otherwise delivered before such time, then the
Conversion Date shall be the date a Holder faxes or otherwise delivers the
Notice of Conversion to the Corporation.         (c) Upon receipt of a fully
executed Notice of Conversion, the Company shall instruct its secretary or
transfer agent to issue certificates evidencing the Conversion Shares in the
name of Debt-holder, or its designee.

 

   

 

 

  2. Amounts Repaid in Full. For and in consideration of the issuance of the
Conversion Shares to Debt-holder, the Converted Loan Amount, when fully
converted, shall be deemed to be repaid in full, and the Company shall have no
further obligations in connection with the Converted Loan Amount.

 

  3. Waiver and Release. Debt-holder, on behalf of himself, and each of his
successors, assigns, representatives and agents (collectively, the “Releasing
Parties”), hereby covenant not to sue and fully, finally and forever completely
release the Company and its present, future and former officers, directors,
stockholders, members, employees, agents, attorneys and representatives
(collectively, the “Company Released Parties”) of and from any and all claims,
actions, obligations, liabilities, demands and/or causes of action, of whatever
kind or character, whether now known or unknown, which the Releasing Parties
have or might claim to have against the Company Released Parties for any and all
injuries, harm, damages (actual and punitive), costs, losses, expenses,
attorneys’ fees and/or liability or other detriment, if any, whenever incurred
or suffered by the Releasing Parties arising from, relating to, or in any way
connected with, any fact, event, transaction, action or omission that occurred
or failed to occur with respect to the Converted Loan Amount on or prior to the
date of this Agreement.

 

4.Restricted Stock.

 

  (a) The Conversion Shares to be issued hereunder have not been registered with
the United States Securities and Exchange Commission, or with the securities
regulatory authority of any state. The Conversion Shares are subject to
restrictions imposed by federal and state securities laws and regulations on
transferability and resale, and may not be transferred assigned or resold except
as permitted under the Securities Act of 1933, as amended (the “Securities
Act”), and the applicable state securities laws, pursuant to registration
thereunder or exemption therefrom.         (b) Debt-holder understands that the
certificates representing the Conversion Shares shall bear a restrictive legend
in substantially the following form (and a stop-transfer order may be placed
against transfer of such certificates or other instruments):           THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS,
AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT
WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES ACT AND ANY APPLICABLE
STATE SECURITIES LAWS, OR (2) AN EXEMPTION FROM SUCH REGISTRATION EXISTS AND THE
COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER OF SUCH SECURITIES, WHICH
COUNSEL AND OPINION ARE SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER CONTEMPLATED
WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
APPLICABLE STATE SECURITIES LAWS.

 

 2 

 

 

5.Debt-holder’s Representations. The Debt-holder acknowledges that the Company
is issuing the Conversion Shares to Debt-holder in reliance upon the following
representations made by Debt-holder:

 

  (a) Debt-holder is acquiring the Conversion Shares for investment for its own
account and not with the view to, or for resale in connection with, any
distribution thereof. Debt-holder understands and acknowledges that the
Conversion Shares have not been registered under the Securities Act or any state
securities laws, by reason of a specific exemption from the registration
provisions of the Securities Act and applicable state securities laws, which
depends upon, among other things, the bona fide nature of the investment intent
and other representations of Debt-holder as expressed herein. Debt-holder
further represents that it does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participation to any
third person with respect to any of the Conversion Shares.         (b)
Debt-holder (i) has had, and continues to have, access to detailed information
with respect to the business, financial condition, results of operations and
prospects of the Company; (ii) has received or has been provided access to all
material information concerning an investment in the Company; and (iii) has been
given the opportunity to obtain any additional information or documents from,
and to ask questions and receive answers of, the officers, directors and
representatives of the Company to the extent necessary to evaluate the merits
and risks related to an investment in the Company represented by the Conversion
Shares.         (c)

As a result of Debt-holder’s study of the aforementioned information and
Debt-holder’s prior overall experience in financial matters, and Debt-holder’s
familiarity with the nature of businesses such as the Company, Debt-holder is
properly able to evaluate the capital structure of the Company, the business of
the Company, and the risks inherent therein.



        (d)

Debt-holder’s investment in the Company pursuant to this Agreement is
consistent, in both nature and amount, with Debt-holder’s overall investment
program and financial condition.

 

 3 

 

 

  (e) Debt-holder’s financial condition is such that Debt-holder can afford to
bear the economic risk of holding the Conversion Shares, and to suffer a
complete loss of Debt-holder’s investment in the Company represented by the
Conversion Shares.         (f) All action on the part of Debt-holder, and its
officers, directors and partners, if applicable, necessary for the
authorization, execution and delivery of this Agreement and the performance of
all obligations of Debt-holder hereunder and thereunder has been taken, and this
Agreement, assuming due execution by the parties hereto, constitutes valid and
legally binding obligations of Debt-holder, enforceable in accordance with its
terms, subject to: (i) judicial principles limiting the availability of specific
performance, injunctive relief, and other equitable remedies and (ii)
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect generally relating to or affecting creditors’ rights.      
  (g) Debt-holder realizes that because of the inherently speculative nature of
businesses of the kind conducted and contemplated by the Company, the Company’s
financial results may be expected to fluctuate from month to month and from
period to period and will, generally, involve a high degree of financial and
market risk that could result in substantial or, at times, even total losses for
investors in securities of the Company.

 

6.Miscellaneous.

 

  (a) THIS AGREEMENT IS MADE UNDER, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEVADA APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED SOLELY THEREIN, WITHOUT GIVING EFFECT TO PRINCIPLES OF
CONFLICTS OF LAW. In any action between or among any of the Parties arising out
of this Agreement, (i) each of the Parties irrevocably and unconditionally
consents and submits to the exclusive jurisdiction and venue of the state and
federal courts having jurisdiction over Nevada; (ii) if any such action is
commenced in a state court, then, subject to applicable law, no party shall
object to the removal of such action to any federal court having jurisdiction
over Nevada; (iii) each of the parties irrevocably waives the right to trial by
jury; and (iv) each of the parties irrevocably consents to service of process by
first class certified mail, return receipt requested, postage prepared, to the
address at which such party is to receive notice in accordance with this
Agreement.         (b) All notices, requests, demands, claims, and other
communications hereunder shall be in writing. Any notice, request, demand, claim
or other communication hereunder shall be deemed duly delivered four business
days after it is sent by registered or certified mail, return receipt requested,
postage prepaid, or one business day after it is sent for next business day
delivery via a reputable nationwide overnight courier service, in each case to
the intended recipient as set forth below:

 

 4 

 

 

If to the Company:

 

Ecosciences, Inc.

420 Jericho tpke, Suite 110,

Jericho, NY 11753

T: (888)-828-2564

 

With a copy to:

 

Philip Magri, Esq.

Magri Law, LLC

2642 NE 9th Avenue

Fort Lauderdale, FL 33334

T: (646) 502-5900

 

If to Debt-holder:

 

As reflected on Schedule 1 attached hereto

 

Any Party may give any notice, request, demand, claim or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telecopy, telex, ordinary mail or electronic mail), but no
such notice, request, demand, claim or other communication shall be deemed to
have been duly given unless and until it actually is received by the Party for
whom it is intended. Any Party may change the address to which notices,
requests, demands, claims, and other communications hereunder are to be
delivered by giving the other Parties notice in the manner herein set forth.

 

  (c) This Agreement constitutes the entire agreement between the Parties and
supersedes all prior oral or written negotiations and agreements between the
Parties with respect to the subject matter hereof. No modification, variation or
amendment of this Agreement (including any exhibit hereto) shall be effective
unless made in writing and signed by both Parties.         (d) Each Party to
this Agreement hereby represents and warrants to the other Party that it has had
an opportunity to seek the advice of its own independent legal counsel with
respect to the provisions of this Agreement and that its decision to execute
this Agreement is not based on any reliance upon the advice of any other Party
or its legal counsel. Each Party represents and warrants to the other Party that
in executing this Agreement such Party has completely read this Agreement and
that such Party understands the terms of this Agreement and its significance.
This Agreement shall be construed neutrally, without regard to the Party
responsible for its preparation.         (e) Each Party to this Agreement hereby
represents and warrants to the other Party that (i) the execution, performance
and delivery of this Agreement has been authorized by all necessary action by
such Party; (ii) the representative executing this Agreement on behalf of such
Party has been granted all necessary power and authority to act on behalf of
such Party with respect to the execution, performance and delivery of this
Agreement; and (iii) the representative executing this Agreement on behalf of
such Party is of legal age and capacity to enter into agreements which are fully
binding and enforceable against such Party.         (f) This Agreement may be
executed in any number of counterparts, all of which taken together shall
constitute a single instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

 5 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

  ECOSCIENCES, INC.         By: /s/ Joel Falitz   Name: Joel Falitz   Title:
Chief Executive Officer         Debt-holder:         JOEL FALITZ         By: /s/
Joel Falitz

 

 6 

 

 

SCHEDULE 1

 

Debt-holder: Joel Falitz     Convertible Loan Amount: $4,000.00 of the $9,750
face value loan owing to Debt-holder from the Company’s wholly owned subsidiary
    Conversion Price*: $0.001     *Conversion Price Calculation Equal to the
stated value of the Series C Stock

 



 7 

 

 

FORM OF NOTICE OF CONVERSION

 

DATE:

 

TO:

 

FROM: ________________ (the “Undersigned”)

 

  Re:

Debt Conversion Agreement by and between ECOSCIENCES, INC.

and the UNDERSIGNED dated __________ (“DCA”).

 

The Undersigned hereby elects to convert the amount listed below of the
aggregate outstanding Convertible Loan Amount (as defined in the DCA) into
shares of Series C Convertible Preferred Stock, $0.001 par value per share
(“Series C Stock”), of ECOSCIENCES, INC. (the “Company”) according to the
conditions hereof and in the DCA, as of the date written below. If shares are to
be issued in the name of a person other than Undersigned, the Undersigned will
pay all transfer taxes payable with respect thereto and is delivering herewith
such certificates and opinions as reasonably requested by the Company in
accordance therewith. No fee will be charged to the Undersigned for any
conversion, except for such transfer taxes, if any. The Undersigned represents
as of the date hereof that, after giving effect to the conversion pursuant to
this Notice of Conversion the Undersigned will not exceed the Beneficial
Ownership Restriction contained in the DCA.

 

CONVERSION INFORMATION:    

 

Date to Effect Conversion:

 

_________, 201_

Aggregate Amount under

DCA Being Converted:

$___________

 

Number of Shares of Series C Stock to be Issued: ____________

 

Applicable Conversion Price

as per DCA

$0.001

 

Name & Address

for Shares to be Issued to:

 

 

UNDERSIGNED: ___________________________

 

_____________________________

Signature

 

Name/Title (if Entity): ________________________

 



 8 

 

 

